I concur in the conclusion and judgment herein, as well as in what is said in the foregoing opinion by MR. JUSTICE ELLIS, except that I am of the opinion that the provision of Sec. 18 of the Statute, which requires an applicant for a license to act as a real estate broker to be a resident of Florida, is valid.
The purpose of the Statute under consideration is to stabilize real estate transactions and to protect the public against financial loss through future repetition of un-Scrupulous practices in transactions involving the sale and purchase of real estate. Experiences of the recent past in Florida have demonstrated that the methods followed by many in such dealings, without the restraint of this statute, have readily adapted themselves to the perpetration of deception and imposition. See Goldstein v. Maloney, 62 Fla. 198, 57 So. R. 342; People v. Beakes Dairy Co., 119 N.E. R. 118, 3 A. L. R. 1267. The Statute attempts to accomplish the result stated by permitting only those who possess certain special qualifications of aptitude, ability and integrity to engage in the business of real estate broker.
In his fiduciary relationship to his customer, the broker invites, and usually receives, a high degree of confidence and trust, in the bestowal of which it is competent for *Page 748 
the State to protect the customer by reasonable regulations upon the broker. Quinn v. Phipps, 113 So. R. 419. It is appropriate and lawful, therefore, that adequate, but reasonable, special qualifications, including that of residence in Florida and consequent continued amenability to the process of our courts, be exacted of those who would engage in that business. See 12 C. J. 1120. The reasons for the qualification of residence are manifold, sound, and under the circumstances are lawful, in view of the experiences of the recent past in Florida when many disingenious practices and impositions were perpetrated by unscrupulous dealers, mostly of nebulous or transitory residence, upon credulous and unwary purchasers.
The requirement as to residence here involved rests upon an entirely different basis, and is wholly different in principle from that wherein, for the purpose of imposing an occupation license tax, a classification is made which arbitrarily discriminates between residents and non-residents, on the ground of residence alone, without other practical justification in point of fact, thereby unlawfully discriminating against the non-resident solely on account of his residence. See Dusenbury v. Chesney, decided at this Term, opinion filed April 4, 1929, 121 So. R. 567.
I therefore concur in the conclusion and judgment herein, and in the opinion of MR. JUSTICE ELLIS, with the exception hereinabove stated.
TERRELL, C. J., AND BROWN, J., concur. *Page 749